Citation Nr: 1213917	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  06-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss, tinnitus, and hepatitis C.  In October 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in January 2006.

In a March 2007 decision, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with regard to the issues of entitlement to service connection for hepatitis C and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court issued an order granting a July 2008 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the July 2008 JMR and August 2008 Court order.

In a November 2008 decision, the Board again denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran appealed this decision to the Court.  In March 2010, the Court issued an order granting a March 2010 JMR.

In July 2010, the Board dismissed the Veteran's claim for service connection for hepatitis C and remanded his claim for service connection for tinnitus.  In a June 2011 decision, the Board again denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran also appealed this denial to the Court.  In December 2011, the Court issued an order granting a June 2011 JMR.  Thus, the appeal has again been returned to the Board for action consistent with the June 2011 JMR and December 2011 Court order.

In July 2010, the Veteran submitted a statement indicating that he believed that his claim for service connection for bilateral hearing loss should still be on appeal.  However, the July 2008 JMR, signed by the Veteran's attorney at the time, specifically states that the Veteran was not pursuing the issue of entitlement to service connection for bilateral hearing loss.  Therefore, the Veteran's July 2010 statement is considered to be a petition to reopen his previously denied claim for service connection for bilateral hearing loss.  In the June 2011 decision, the Board referred this issue to the Agency of Original Jurisdiction (AOJ) for adjudication.  However, it does not appear that the AOJ has adjudicated this issue yet.  Therefore, the issue of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss is again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran underwent a VA audiological examination most recently in August 2010.  At that time, the examiner indicated that there was "no date nor circumstance of onset reported" with regard to the Veteran's tinnitus.  However, this is contradicted by the examiner's next statement that the Veteran reported first noticing tinnitus at some point in the 1950s.  It is also contradicted by the Veteran's multiple statements throughout the claims file indicating that he has experienced tinnitus since service.  In light of these contradictions, the August 2010 examiner's opinion is not adequate to render a decision on entitlement to service connection for tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for tinnitus must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be scheduled for a VA examination to determine the nature and etiology of his tinnitus.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The examiner should also obtain a full history from the Veteran as to the onset and continuity of his tinnitus symptoms.  This also must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by in-service noise exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for tinnitus should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


